United States District Court
NORTHERN DISTRICT OF 'I`EXAS

i)ALLAs mvlsroN
UNITED sTATEs or AMERICA §
§
v. § CASE No. 3;is_CR-004sl_s
§
RanRTo VAsQoEZ (01) §

ORDER ACCEP'I`ING REPORT AND RECOMMENDATION ()F THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLE_A OF GUILTY

After reviewing all reievant matters of record, including the Notice Regarding Entry of a Plea of Guilty, the Consent

of the defendant, and the Report and Recornmendation Concerning Piea of Guilty of the United States Magistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 63 6(b)(l), the
undersigned District Judge is of the opinion that the Repoit and Recommendation of the Magistrate lodge concerning the
Plea of Guilty is correet, and it is hereby accepted by the Court. Accordingly, the Couit accepts the piea of guilty, and
ROBERTO VASQUEZ is hereby adjudged guilty of 21 U.S.C. § 841 (a)(l) and (b)(l)(C); Possession with Intent to
Distribute a Controlled Substance. Sentence wiil be imposed in accordance with the Court's scheduling order.

lXi

ij

SIGNED this £P’¢d`ay of January, 2019.

The defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the defendant is not
likely to fiee or pose a danger to any other person or the community if released and should therefore be released under § 3142(b)
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release
for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3142(b) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The defendant shall self-surrender to the United States
Marshal no later than .

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

|:l There is a substantial likelihood that a motion for acquittai or new trial wiil be granted, or
l:i The Government has recommended that no sentence of imprisonment be imposed, and
|:] This matter shail be set for hearing before the United States Magistrate Judge who set the conditions of release for

determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person ortho community if reieased under § 3142(b) or (c).

'l`he defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the defendant has filed a motion aiieging
that there are exceptional circumstances under § 3145(c) why he/she should not be detained under § 3143(a)(2). This matter
shail be set for hearing before the United States Magistrate Judge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptionai circumstances under § 3145(€) why the defendant should not be detained
under § 3 i¢i3(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is iikely to flee or pose
a danger to any other person or the community if released under § 3142(b) or (c).

_*-»-_-.._,

 

 

KAREN GREN scnoLER
uNrrED sTATEs DisTchT moon

 

 

